Case: 3:20-cr-00052-WHR Doc #: 10 Filed: 06/16/20 Page: 1 of 1 PAGEID #: 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vs. : Case No. 3:20er52
KEENE L. YOUNG, : JUDGE WALTER H. RICE
Defendant.

 

AMENDED PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

 

Date of Scheduling Conference 6/11/2020
Jury Trial Date 8/10/2020
Final Pretrial Conference (by telephone) Monday, 8/3/2020 at 5:00 pm

Motion Filing Deadline

 

 

 

 

Oral and Evidentiary Motions 7/13/2020
Other Motions 7/27/2020
Discovery Cut-off 7/31/2020
Speedy Trial Deadline 8/13/2020
Discovery out — Plaintiff to Defendant 6/25/2020

 

LJeline 04. es

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
